                       ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(3)(B) provides that “[f]iling a motion to compel

arbitration … stays the attorney conference and disclosure requirements and all discovery,

pending the court’s ruling on the motion, including any appeal.” L.U. CIV. R. 16(b)(3)(B)

(emphasis added). Because the defendant has moved to compel arbitration [7], staying certain

proceedings is appropriate at this time.

       If any party desires to take discovery related to the motion, it must file a motion for leave

to do so within seven (7) days hereof, setting forth the type and scope of such discovery and an

estimated time frame for constructing it. If any party objects to the motion for discovery, it shall

file its objection within four (4) days following service of the motion for arbitration-related

discovery.

       IT IS, THEREFORE, ORDERED that the aforementioned proceedings are hereby

STAYED as aforesaid pending a ruling on the motion. Defendant shall notify the undersigned

magistrate judge within seven (7) days of a decision on the motion to compel arbitration and

shall submit a proposed order lifting the stay.
SO ORDERED this, the 14th day of June, 2019.

                                  /s/ Jane M. Virden
                                  UNITED STATES MAGISTRATE JUDGE
